STEPHENS, Chief Justice,
dissenting.
Respectfully, I dissent from the majority’s opinion and would deny certification as the holdings of Commonwealth v. Dean, Ky., 732 S.W.2d 887 (1987), and Commonwealth v. Willis, Ky., 719 S.W.2d 440 (1986), are dis-positive of the issue. As the majority recognizes, based upon our ruling in Willis, supra, this Court in Dean, supra, summarily rejected certification of the identical issue in the present case. 732 S.W.2d at 887. Moreover, in Willis, we specifically held that a certified copy of the Transportation Cabinet’s “Driving History Record” was not admissible as evidence of prior convictions for driving under the influence of alcohol at the trial of a subsequent DUI offense. 719 S.W.2d at 441.
Basically, this Court has not allowed the use of such documents because they are not the best evidence available to prove the contents of the writing in issue. As we stated in Willis:
It may be inconvenient, or indeed sometimes onerous, for the courts to continue to demand the best evidence available to prove the contents of a writing, but it is a salutary rule when the serious consequences that can flow from the use of second rate evidence are considered in the balance.
However, it is a relatively simple matter for the prosecutor to utilize the Driving History Record to locate judgments of previous convictions and then to obtain prop*340erly authenticated certified copies of such convictions to use in these cases, just as is done routinely in proving persistent felony offender status....
Id. at 442.
In the case sub judice, the majority’s opinion overrules Dean asserting that this Court’s rationale in that opinion was flawed as we failed to make the critical distinction that Willis involved the use of the Driving History Record to prove a prior “conviction,” not the “status” of an offender as is the case in a suspended license situation. Nevertheless, I would not overrule Dean on this basis.
It is a very risky practice to allow documents that are, and have the potential to be, fraught with human error to be used to establish an offender’s status without any type of verification. Moreover, to allow the use of such documents to trigger a suspension does away with the prosecution’s burden to overcome a defendant’s presumption of innocence in these situations. Thus, I would deny certification, as I believe our decision in Dean adequately protects against the aforementioned problems and should not be overruled.
STUMBO, J., joins this dissenting opinion.